 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   REBECCA MARTIN,
                                                            Case No.: 2:17-cv-02329-APG-NJK
12           Plaintiff(s),
                                                                           ORDER
13   v.
14   TARGET CORPORATION,
15           Defendant(s).
16         The joint proposed pretrial order was due by October 4, 2018. Docket No. 22. To date,
17 the parties have not filed one. Accordingly, the parties shall file a joint proposed pretrial order by
18 November 15, 2018. To the extent this case has settled, the parties may instead file dismissal
19 papers by that date.
20         IT IS SO ORDERED.
21         Dated: November 8, 2018
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     1
